Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claims 17 and 18, are allowable is because the closest prior art of record, US 10021041 by Yousefi et al., fails to teach or fairly suggest either alone or in combination with the prior art of record an electronic control unit connected to a first network and connected to a second network in an onboard network system, the onboard network system including the first network to transmit first-type frames relating to traveling control of a vehicle following a first communication protocol, and the second network to transmit second-type frames following a second communication protocol, the electronic control unit includes a first receiver that sequentially receives the first-type frames from the first network and stores data within the first-type frames in the first reception buffer; a second receiver that sequentially receives the second-type frames from the second network and stores data within the second-type frames in the second reception buffer; a processor that sequentially generates first-type data that is data for traveling control of the vehicle, and second-type data that is data other than traveling control of the vehicle, by referencing the contents of the first reception buffer and the second reception buffer, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466